DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to “the computing node and the second computing node” in the last line. The limitation “the computing node” could be referring to either the second computing node or the original “a computing node”.  For the purpose of examination, it is assumed that every recitation of “a computing node” or “the computing node” refers instead to “a first computing node” or “the first computing node”.
Claims 9-14 are rejected for dependence on claim 8.  Claims 11 and 14 feature this same issue regarding “the computing node” as in claim 8 and it is similarly assumed that these claims instead recite “the first computing node”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. et al. (US 2007/0234342, as presented in applicant’s IDS) in view of Peterson et al. (US 2017/0149924).
Regarding claim 1, Flynn, Jr. teaches a computing node (Fig. 4, application server 410, described in [0069] as a server computing device on which an application is running, see Fig. 1, server computing devices 102-105, 140, depicting the server computing devices as nodes) comprising:
a containerized application ([0069] describes the application server as having a running application, where [0009,0010] describes a container technology for the applications); 
a local storage partition (Fig. 4, data storage A); and 
a controller (Fig. 2 depicts a data processing system implemented as server computing devices, see [0049], where Fig. 2 shows multiple processors) to execute the containerized application, to receive an indication that the containerized application is being migrated (Fig. 8 depicts a relocation operation, reading upon a migration; necessarily, Flynn Jr’s system must receive some indication to initiate a relocation operation; [0093] discusses how the flowchart of the method can be implemented and executed on a processor), and to transfer data associated with the containerized application to the second computing node (Fig. 8, step 820, remote copy of application data, where Fig. 4 shows the remote system as a separate system).
Flynn fails to teach wherein a portion of the local storage partition is associated with portions of other local storage partitions to form a global cache, and consequently fails to teach where the transfer of data to the second computing node occurs via the global cache.  In addition, Flynn fails to teach where the indication of the migration is received from the target computing node.
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 
As part of this disclosure, Peterson discloses a networked system in Fig. 1, where different nodes or computing systems each have a memory 24, which together collectively comprise a clustered memory cache.  Peterson further discusses the ability to migrate items within this clustered memory cache, see [0099], as well as where a locality policy allows for the ability to migrate data associated with applications, see [0104].  In particular with the migration policy, a timer is utilized, where a second memory manager (the memory managers are shown 
Two obvious modifications can be identified: incorporating different storage areas across different nodes to provide a single clustered memory cache view to client applications, as well as incorporating a locality mechanism to provide an indication if applications have been relocated and indicate that associated data need to be migrated as well.  Such modifications read upon the formation of the global cache, the migration of data via the global cache, as well as where the indication of migration is received from the target computing node.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Peterson’s clustered memory cache mechanism and locality policies for initiating migrations, as the ability to view the memories as a unified cluster and enable migration within the cluster allows for load balancing, see [0099], as well as optimizing the locality of resources based on where applications are executing.
Regarding claim 4, the combination of Flynn, Jr. and Peterson teaches the computing node of claim 1, wherein the controller is communicatively coupled to a network storage device (Flynn, Jr. Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as this recovery site is understood from Fig. 4 to be a remotely located node, then the processors 
Regarding claim 5, the combination of Flynn, Jr. and Peterson teaches the computing node of claim 4, wherein the controller is to periodically transfer the data from the local storage partition to the network storage device (as discussed in the claim 4 rationale, the application writes data to the secondary volume; as discussed in [0066], this consistency is provided continuously, meaning every write is shadowed to the remote site; consequently, this data transfer occurs whenever writes occur, or from time to time).
Regarding claim 6, the combination of Flynn, Jr. and Peterson teaches the computing node of claim 1, wherein the controller is communicatively coupled to a second computing node (Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as this recovery site is understood from Fig. 4 to be a remotely located node, then the processors must necessarily be communicatively coupled to the remote node in order to transmit any updates to the remote volume).
Regarding claim 8, Flynn, Jr. teaches a method (Fig. 8), comprising:
detecting, by a processor of a first computing node, a migration of containerized application to a second computing node ([0093] describes this method as being executed by processors; Fig. 2 shows multiple processors in a data system, where Figs. 1 and 4 show the application server/computing device implementing the system of Fig. 2; necessarily, performance of the relocation operation of an application of Fig. 8 requires detection of the operation; the application is disclosed to be containerized in 
identifying, by the processor, locally stored data associated with the containerized application (Fig. 8, step 820 discloses a remote copy of application data; necessarily, this requires identification of what application data exists in the local node); 
transmitting, by the processor, the locally stored data to the second computing node (Fig. 8, step 820 remote copy of application data to the remote node).
Flynn fails to teach where this transmission of the locally stored data occurs over a global cache formed by the local storage partitions on the first computing node and the second computing node. 
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 
As part of this disclosure, Peterson discloses a networked system in Fig. 1, where different nodes or computing systems each have a memory 24, which together collectively comprise a clustered memory cache.  Peterson further discusses the ability to migrate items within this clustered memory cache, see [0099]
 An obvious modifications can be identified: incorporating different storage areas across different nodes to provide a single clustered memory cache view to client applications.  Such a modification read upon the global cache as well as the migration of data via the global cache.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Peterson’s clustered memory cache mechanism 
Regarding claim 12, the combination of Flynn, Jr. and Peterson teaches the method of claim 8, but Flynn, Jr. fails to teach wherein the computing node and the second computing node are associated with a common host operating system.
As part of Peterson’s disclosure, “The information handling system may include one or more operating systems,” [0003], where the operating system is understood to view all the storage resources as a single unit, see [0022].
An obvious modification can be identified: incorporating the system into a single operating system.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the system into a single operating system across all the nodes, as this allows for a unified view of the resources available to clients via the clustered memory cache.
Regarding claim 13, the combination of Flynn, Jr. and Peterson teaches the method of claim 8, but Flynn, Jr. fails to teach the method further comprising:
identifying, by the processor, files associated with the containerized application in a distributed file system of the computing node; and 
transmitting, by the processor, the files associated with the containerized application to a distributed file system of the second computing node.
As part of Peterson’s disclosure, the information handling system includes resources such as a file system, [0003], where the file system may be stored in a store (Fig. 1, auxiliary 
An obvious combination can be identified: combining Peterson’s use of a file system with the distributed memory/migration system as identified in claim 8. Such a combination reads upon the claim, as the earlier discussion of claim 8 identifies where Flynn, Jr. identifies and transmits data related to the containerized application; this combination simply incorporates the disclosure and rationale where files can be a form of data associated with the containerized application for migration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Peterson’s file system with the Flynn, Jr. system, as modified by Peterson.  Both elements are known in the art, and as Peterson’s disclosure discusses how the file system operates with the information handling system, including discussion on how applications can request files/interact with the file system, then one of ordinary skill in the art can recognize the ability to incorporate a file system without losing operability of Flynn, Jr’s system. 
Regarding claim 14, the combination of Flynn, Jr. and Peterson teaches the method of claim 8, further comprising:
transferring, by the processor, the locally stored data to a distributed file system of the first computing node periodically (Flynn, Jr., Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as discussed in [0066], this consistency is provided continuously, meaning every write is shadowed to the remote .
Claims 2, 3, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. in view of Peterson and further in view of Earl et al. (US 2005/0289152).
Regarding claim 2, the combination of Flynn, Jr. and Peterson teaches the computing node of claim 1, but fails to teach wherein the local storage partition comprises a log of input/output operations executed by the containerized application.
While Flynn, Jr. tracks metadata needed to provide a checkpoint of the state of the application (Fig. 4, data storage M stores checkpoint metadata), this is not understood to be a log of the operations executed by the application.  Similarly, Peterson discloses a journal to store state information of the clustered memory cache, but this is not understood to read upon a log of operations. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.
As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].
An obvious substitution can be identified: instead of maintaining checkpoint metadata to maintain a state of an application, utilizing a log of operations.  Such a modification reads upon the limitation of the claim.

Regarding claim 3, the combination of Flynn, Jr., Peterson, and Earl teaches the computing node of claim 2, wherein the log is transferred via the global cache (Flynn, Jr’s relocation operation includes transmitting metadata to the remote node, see Fig. 8, step 850 and Earl’s operations log as cited in the claim 2 rationale incorporate a transmission of the log, see [0071,0072]; therefore, following the claim 1 rationale where the combination of Flynn, Jr. and Peterson transmits the application data via the global cache, this would necessarily also occur with the metadata/log data).
Regarding claim 7, the combination of Flynn, Jr. and Peterson teaches the computing node of claim 6, but fails to teach wherein a log of input/output operations executed by the containerized application is synchronously replicated at a respective local storage partition of the second computing node.
Notably, Flynn, Jr. does discuss replicating checkpoint data for the application to the second computing node, see Fig. 8, step 850, but this checkpoint data is not understood to read upon the log of input/output operations. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.

An obvious substitution can be identified: instead of maintaining checkpoint metadata to maintain a state of an application, utilizing a log of operations.  Such a modification reads upon the limitation of the claim, as this substitution would necessitate that Flynn, Jr.’s copying of metadata to the remote node would instead be copying the operations log to the remote node.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  As such, one of ordinary skill in the art would recognize the ability to utilize a log instead of checkpoint metadata and still expect Flynn, Jr’s relocation operations to be operational.
Regarding claim 9, the combination of Flynn, Jr. and Peterson teaches the method of claim 8, but fails to teach the method further comprising:
maintaining, by the processor, a log of input/output operations during execution of the containerized application; and 
identifying, by the processor, the locally stored data based on the log.
Flynn, Jr. does use metadata for the application. See Fig. 4 checkpoint metadata stored in data storage M, where the checkpoint data is described as describing the current state of the 
While Flynn, Jr. tracks metadata needed to provide a checkpoint of the state of the application (Fig. 4, data storage M stores checkpoint metadata), this is not understood to be a log of the operations executed by the application.  Similarly, Peterson discloses a journal to store state information of the clustered memory cache, but this is not understood to read upon a log of operations. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.
As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].
An obvious substitution can be identified: instead of maintaining checkpoint metadata to maintain a state of an application, utilizing a log of operations.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  
Regarding claim 10, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 9, further comprising:
transmitting, by the processor, the log via the global cache (Flynn, Jr’s relocation operation includes transmitting metadata to the remote node, see Fig. 8, step 850 and Earl’s operations log as cited in the claim 9 rationale incorporate a transmission of the log, see [0071,0072]; therefore, following the claim 8 rationale where the combination of Flynn, Jr. and Peterson transmits the application data via the global cache, this would necessarily also occur with the metadata/log data).
Regarding claim 11, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 9, further comprising:
transmitting, by the processor, the log to the second computing node ((Flynn, Jr’s relocation operation includes transmitting metadata to the remote node, see Fig. 8, step 850 and Earl’s operations log as cited in the claim 9 rationale incorporate a transmission of the log, see [0071,0072]).
Flynn, Jr. and Peterson fails to teach the method further comprising:
continuously updating, by the processor, the log on the first computing node when changes occur in the log at the second computing node.
As part of Earl’s operations log, Earl discloses the ability to replicate files between sites bi-directionally, see [0073], with a caveat that the operations do not conflict. Earl’s system 
An obvious modification can be identified: incorporating the ability to bi-directionally replicate operations.  Such a modification reads upon the limitation of the claim, as any operations in the second computing node can then be replicated to the initial first computing node.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Earl’s bidirectional migration of files and replicating operations with Flynn, Jr’s system, as this bidirectional migration can ensure that any changes made to the application at the remote site can be shadowed back to the local site for consistency of the application state. 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. in view of Earl.
Regarding claim 15, Flynn, Jr. teaches a non-transitory computer readable storage medium encoded with instructions executable by a processor of a computing node (see [0020] disclosing that the disclosed invention can be embodied as instructions executed by a processor, with Fig. 1 showing different computing nodes, with Fig. 2 showing processors of the nodes; future references to processes/methods of Flynn, Jr. incorporates this embodiment), the non-transitory computer-readable storage medium comprising:
instructions to execute the input/output request in a local storage of the computing node (Fig. 3, writing data to a primary volume, where Fig. 4 shows the 
instructions to detect movement of the containerized application to a second computing node (Fig. 8, relocation operation of the application, necessarily there must be a detection of the operation or request for the relocation operation); and 
instructions to transfer the input/output request that are executed in the local storage to the second computing node (Fig. 8, step  820 copying application data, which necessary includes any writes that occurred, to the  remote node).
Flynn, Jr. fails to teach 
instructions to intercept a input/output request of a containerized application in a log stored in a local cache of the computing node; 
Consequently, Flynn, Jr. also fails to teach where the log is transferred.  Flynn, Jr. does disclose the use of checkpoint metadata, see Fig. 4, as well as where this metadata is transferred to the second computing node, see Fig. 8, step 850, but this is not understood to be a log for the input/output requests. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.
As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  As such, one of ordinary skill in the art would recognize the ability to utilize a log instead of checkpoint metadata and still expect Flynn, Jr’s relocation operations to be operational.
Regarding claim 16, the combination of Flynn, Jr. and Earl teaches the non-transitory computer readable storage medium of claim 15, wherein the input/output request comprises a write request or a read request (Flynn, Jr. Fig. 3 shows write operations).
Regarding claim 17, the combination of Flynn, Jr. and Earl teaches the non-transitory computer readable storage medium of claim 15, further comprising:
instructions to periodically perform a destaging process to move the input/output request that is executed in the local storage to a networked storage device (Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; ; as 
Regarding claim 18, the combination of Flynn, Jr. and Earl teaches the non-transitory computer readable storage medium of claim 15, wherein the input/output request is initially intended for a networked storage device (the local storage device of the computing node may be connected indirectly via a network, see [0047]).
Regarding claim 19, the combination of Flynn, Jr. and Earl teaches the non-transitory computer readable storage medium of claim 15, wherein the log is continuously transferred to the second computing node that serves as a replica node (Fig. 3 shows synchronous writes being conducted on the application; as [0064-0066] discloses a continuous data consistency by transferring the writes over, then necessarily the log of intercepted input/output requests are being updated continuously).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. in view of Earl and further in view of Peterson.
The combination of Flynn, Jr. and Earl teaches he non-transitory computer readable storage medium of claim 15, but fails to teach wherein the log is associated with the containerized application via a containerized application identifier.
Earl discloses the use of different file identifiers to track operations in the log, see [048], but this is not understood to read upon an identifier for the application. 
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 

As part of the discussion on identifying whether data items are cacheable, Peterson provides a list of factors, one of which is an application ID, see [0080].
An obvious combination can be identified: combining Peterson’s use of an application ID for data with the operations log of Earl, incorporated into Flynn, Jr.’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art to combine Peterson’s use of an application ID with the modified system of Flynn, Jr., as both elements are known in the art, and as one of ordinary skill in the art would recognize that providing operations with an associated application ID would help maintain data/metadata/the log of operations related to the application more easily by explicitly linking to the application.  As such, this combination would have a reasonable expectation to successfully operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lahiri et al. (“Oracle TimesTen: An In-Memory Database for Enterprise Applications”) discusses global cache groups, where user records for applications can be migrated between locations across the transparently shared caches,
Carter et al. (US 5,909,540) discloses using a globally addressable memory to maintain storage across multiple nodes
Agarwala et al. (US 9,521,198) discusses write logs and synchronously sending the logs to mirror nodes, 
Tummala (US 10,296,255) discusses migrating application between nodes,
Ye (US 10,409,770) discusses maintaining operation records in the context of replication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139